Citation Nr: 1135755	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-00 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for difficulty breathing.

3.  Entitlement to service connection for cervical osteoarthritis (claimed as neck swelling).

4.  Entitlement to service connection for sleep apnea with restless leg syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980 and from September 1981 to August 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to service connection for hypothyroidism, a cervical spine disability, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a respiratory disability manifested by difficulty breathing that is related to his active service. 


CONCLUSION OF LAW

A respiratory disability manifested by difficulty breathing was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided complete VCAA notice by a letter mailed in May 2008, prior to the originating agency's initial adjudication of the claims.  In addition, the Veteran's service treatment records as well as pertinent post-service treatment records have been obtained.  

In addition, the pertinent service and post-service treatment records have been obtained.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

The Veteran was not provided a VA examination and no VA medical opinion was obtained in connection with his claim.  VA is only obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002); and also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed below, these requirements are not met as there is no indication that a current respiratory disorder may be related to service.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has difficulty breathing which is related to his active service.

Service treatment records were silent to any complaints of respiratory problems until December 1981 when the Veteran complained of difficulty breathing and a diagnosis of an upper respiratory infection was provided.  In January 1985, the Veteran again complained of difficulty breathing after fume inhalation on the flight deck and sleeping under a vent.  Examination showed that the Veteran's chest was within the normal limits and that he denied chest pains.  A July 1985 separation examination noted a normal chest and lungs.  

Post service treatment records were silent to any diagnosed respiratory disorder or complaints of difficulty breathing until 2004.  In fact, a July 2002 VA record indicated that the Veteran denied a history of respiratory disorders including asthma, bronchitis, COPD, chronic cough, hemoptysis, shortness of breath, tuberculosis, or tachypnea.  Physical examination showed that lungs were clear to auscultation without rales, rhonchi, or wheezes.

A June 2004 VA treatment record showed a diagnosis of a latent tuberculosis infection with no evidence of active disease.  Beginning in December 2004, the Veteran's records indicated a recent positive purified protein derivative that was treated with isoniazid.  Subsequent records all indicate a history of positive purified protein derivative status post treatment.  Subsequent records similarly show lungs that are clear to auscultation with no wheezes, rales or rhonchi, and good air movement.  A February 2005 record indicated that the Veteran was undergoing treatment for latent tuberculosis.

An October 2005 treatment record noted that review of a June 2004 chest x-ray revealed a calcified granuloma in the right hilar region that could be from tuberculosis.  However, no current respiratory diagnoses were provided.

A January 2007 hospitalization record indicated that the Veteran reported a history of a nonproductive cough that he attributed to smoking.  He denied shortness of breath or hemoptysis.  Chest and lungs were clear to ascultation with no wheezes, rales, or rhonchi.  

A May 2007 treatment record indicated that the Veteran denied any shortness of breath and lungs sounded clear.  Treatment records dated November and December 2007 indicated a history of positive purified protein derivative, status post treatment.  The Veteran complained of some off and on shortness of breath.  A December 2007 social worker note indicated no evidence of pulmonary disease or COPD.  A March 2008 record noted that the chest had good movement of air.  

A July 2008 record showed that the Veteran had an episode of coughing that caused him to pass out for approximately 45 seconds, but examination showed the chest and lungs to be clear with good air movement.  The physician stated that the Veteran appeared to have a vasovagal syncopal episode in the setting of prolonged coughing.  The Veteran reported that his coughing was associated with his smoking and expressed a desire to quit.

The evidence initially shows a diagnosis of positive protein derivative (latent tuberculosis) in June 2004, nearly 19 years after his discharge from active service.  Moreover, the latent tuberculosis was treated and subsequent records showed lungs to be clear with good air movement.  In this case, there is no lay or medical evidence supporting a finding that the Veteran's has a respiratory disorder that began in service or is otherwise etiologically related to service.  While the Veteran complained of some difficulty breathing during active service, those episodes were acute and transitory, particularly in light of the fact that the medical evidence was silent to any respiratory complaints until June 2004.  In fact, the Board notes that in a July 2002 VA treatment record, the Veteran denied any respiratory symptoms including difficulty breathing or shortness of breath.  Moreover, medical records show that the Veteran himself attributed his complaints of coughing to his cigarette smoking, and did not assert that his current coughing episodes were related to his active service.

The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Thus, to the extent the Veteran may have had any symptomatology in service; such symptomatology would appear to have been acute and transitory and to have resolved prior to his separation.  Further, whether his currently diagnosed with a respiratory disorder related to his complaints of difficulty breathing during service, or is otherwise etiologically related to service is a medical question.  As discussed above, the medical evidence addressing this question is against the claim.

Accordingly, the Board must conclude that the preponderance of the evidence is against this claim.  The benefit-of-the-doubt rule accordingly does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a respiratory disorder manifested by difficulty breathing is denied.


REMAND

The Veteran contends that his hypothyroidism, sleep apnea, and cervical spine disability are related to his active service.  

Service treatment records showed that the Veteran had diffuse enlargement of the thyroid during his active service.  Post service treatment records show diagnosis and treatment for hypothyroidism.  Additionally, the Board notes that a service treatment record showed treatment for neck strain during active duty.  Post service treatment records also showed continued complaints of neck pain, as well as a diagnosis of cervical disc impingement with radiculopathy.  Finally, in 1981, the Veteran was diagnosed with insomnia during active service and prescribed sinequan.  A February 2005 VA treatment record showed that the Veteran complained of continued sleep problems throughout 1981 and 1982 and that the Veteran continued to have sleep problems after discharge.  The Veteran was ultimately diagnosed with obstructive sleep apnea after undergoing a sleep study in January 2004.    

Moreover, a September 2004 letter from a VA staff physician noted that the Veteran had been treated at the VA for several years for clinical disorders including thyroid disorder and sleep disturbance currently treated with CPAP machine.  The physician stated that review of the Veteran's military and VA records indicated that the problems appeared to date back to the Veteran's time on active duty.  The physician opined that symptoms of the above clinical disorders were diagnosed while the Veteran was on active duty and had persisted.  No further explanation was provided.  

An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  It is unclear whether the Veteran's current hypothyroidism, sleep apnea, and/or cervical disc impingement with radiculopathy are related to the symptoms noted during his active duty, or to other intercurrent causes.  Therefore, an examination to determine the etiology of the Veteran's disabilities is required.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his sleep apnea, cervical spine disability and hypothyroidism.  The claims file must be provided to and reviewed by the examiner.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to the cervical spine disability, the sleep apnea, and the hypothyroidism as to whether it is at least as likely as not (a 50 percent or better probability) that each disorder is etiologically related to his active service.  

The examiner should particularly address the 1982 letter from Dr. F., noting an enlarged thyroid during active service.  The examiner should also address the Veteran's complaints of neck strain in service.  Finally, the examiner should address both the September 2004 letter from the VA staff physician as well as the February 2005 VA treatment report relating the Veteran's insomnia during active service to his sleep apnea.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  

The rationale for each opinion expressed must be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why the opinion cannot be provided.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


